Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to appellant’s pre-appeal brief request filed on February 15, 2021.
Status of Claims
1.	Claims 1-14 and 34-40 are currently under examination wherein no claim has been amended in appellant’s pre-appeal brief request filed on February 15, 2021.
Status of Previous Rejections
2.	The previous rejection of claim 38 under 35 U.S.C. 112, 4th paragraph, under 35 U.S.C. 103(a) as stated in the Office action dated October 14, 2020 has been withdrawn in light of the examiner’s amendment below. The previous rejections of claim 1-14 and 34-40 under 35 U.S.C. 103 as stated in the Office action dated October 14, 2020 have been withdrawn in light of appellant’s pre-appeal brief request filed on February 15, 2021. The terminal disclaimer filed by the appellant on March 5, 2021 and approved on the same day is acknowledged herein. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. J. Clinton Wimbish on March 4, 2021.
The application has been amended as follows:
The limitation of “selected from the group consisting of” in lines 2 and 3 of claim 37 has been amended to “comprising”. 
Allowable Subject Matter
4.	Claims 1-14 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The pre-appeal brief request has obviated the previous rejections of Claims 1-14 and 34-38 under 35 U.S.C. 103 as being unpatentable over Maderud et al. (US Pub. 2017/0072469 A1) and the previous rejections of claims 39 and 40 under 35 U.S.C. 103 as being unpatentable over Maderud et al. (‘469 A1) as applied to claims 1-14 and 34-38 above in view of Lockstedt et al. (US Pub. 2010/0038147 A1) as stated in the Office action dated October 14, 2020. Maderud et al. (‘469 A1) does not teach the size distribution as claimed in the independent claim 1; and Lockstedt et al. (‘147 A1) does not teach the mixture as claimed in the independent claim 40. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/8/2021